Citation Nr: 1506344	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-15 073	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss, left ear. 

2.  Entitlement to service connection for hearing loss, right ear. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss.    

In July 2010 and September 2013, the Board remanded this matter for additional medical inquiry which has been completed.  The case has been returned to the Board for appellate consideration.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the February 2014 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  A pre-service right ear hearing loss disability was not aggravated by active service.  

2.  Throughout the period of the appeal, a left ear hearing loss disability has been manifested by no worse than level VI hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2014).  

2.  The criteria for a compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters to the Veteran dated between June 2006 and August 2013.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  VA has obtained the Veteran's STRs and VA treatment records relevant to his claim.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  Moreover, VA provided the Veteran with VA compensation examinations for his claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claim for Service Connection

In April 2006, the Veteran claimed service connection for bilateral hearing loss.  In the July 2006 rating decision on appeal, the RO granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss.  The RO maintained that the Veteran entered service with a pre-existing right ear hearing loss disorder.  The Veteran appealed the decision.  

	Law and Regulations 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption of sound condition is rebutted when defects, infirmities, or disorders are noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In cases where a pre-service disability has been duly noted prior to service, VA must conduct an analysis of whether the documented pre-service disorder was aggravated during service.  38 U.S.C.A. § 1153 (2014).  Where the pre-service disability underwent an increase in severity during service, the disability is presumed to have been aggravated - i.e., the disorder is presumed to have increased in disability during service.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (2014); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).  

	Analysis

In this matter, the evidence of record documents that the Veteran has a bilateral hearing loss disability.  During the period of appeal, the Veteran has undergone four VA audiology examinations, the most recent of which in December 2013 noted scores higher than 40 in relevant auditory thresholds, and speech recognition scores below 94 percent.  38 C.F.R. § 3.385.  

The record also documents that the Veteran entered service with a right ear hearing loss disability.  In his July 1963 induction examination, a right ear hearing loss disability approximating the criteria of 38 C.F.R. § 3.385 was noted.  As such, in assessing whether right ear hearing loss is service-connected, the presumption of soundness will not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The issue before the Board is whether the Veteran's documented pre-service hearing loss disorder was aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   

The evidence is in equipoise with regard to the first step of the analysis under 38 C.F.R. § 3.306 - i.e., whether the right ear hearing loss increased in severity during service.  

On the one hand, two audiology examinations - conducted midway through, and at the end of service - indicated an increase in severity.  January 1964 and July 1966 examination reports indicated an increase in decibel readings in the lower to mid range of audiometric testing.  On the other hand, the December 2013 VA compensation examiner indicated no increased hearing loss.  In the December 2013 VA report, completed pursuant to the Board's September 2013 remand directives, the examiner stated that the Veteran's right ear hearing loss did not increase in severity during service.  The examiner indicated that higher decibel counts in lower to mid range levels noted in the reports were likely due to other causes unrelated to any noise exposure the Veteran may have been exposed to.  This opinion is of probative value inasmuch as it is provided by an audiologist who examined the record and the Veteran.  However, in light of the higher decibel counts noted in the January 1964 and July 1966 reports, the December 2013 opinion does not comprise a preponderance of the evidence on this particular aspect of the Board's analysis.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the evidence is in equipoise, the Board finds that the Veteran's disorder increased in severity during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Nevertheless, a service connection finding is unwarranted.  The evidence counters the Veteran's claim with regard to the second step of the analysis under 38 C.F.R. § 3.306 - i.e., whether clear and unmistakable evidence demonstrates that the pre-service right ear hearing loss disorder was not aggravated during service.  

A September 2006 VA examiner stated that the Veteran's "hearing loss appears to be more presbyacusic or due to other pathology rather than due to noise exposure[.]"  An August 2010 VA examiner stated that "right ear preexisting hearing loss was not aggravated by active duty service."  In support, the August 2010 examiner stated that high frequency hearing loss did not worsen during service, and that "[t]here was no significance to fluctuations" in low to mid frequency hearing during military service.  As these reports did not address the proper standard noted under 38 C.F.R. § 3.306, the case was remanded by the Board in September 2013 for another examination and opinion.  

The Veteran was again examined in December 2013.  The report of that examination contains the only medical opinion of record addressing the correct standard in this matter.  In the report, the VA examiner expressly stated that clear and unmistakable evidence showed that service did not aggravate the Veteran's right ear hearing loss.  The Board finds the opinion of probative value because it is based on a review of the claims file, an examination of the Veteran, an interview of the Veteran, and is based on the clinical evidence of record.  Moreover, the examiner supported the opinion with an explanation.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The examiner explained that the January 1964 and July 1966 reports actually demonstrated that the pre-service disorder was not aggravated during service.  The examiner asserted that the July 1966 separation report indicated an "improvement of thresholds in the right ear" at the upper range of the audiometric testing.  The examiner explained that "noise exposure affects the high pitches, and because there was an improvement in hearing sensitivity, there is clear and unmistakable evidence that the Veteran's hearing loss was not aggravated by military noise exposure."  Further, the examiner attributed the higher decibel readings in the lower to mid range testing to causes other than noise exposure.  The examiner cited a "number of possibilities to explain" the higher rating to include "effects of a cold/flu on the middle ear system, improperly placed headphones, inattention, calibration issues, examiner error, etc."    

In assessing the Veteran's service connection claim, the Board has considered his lay assertions that service permanently worsened his right ear hearing loss.  The Veteran as a layperson is competent to attest to what he observes or senses, such as diminished hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to provide evidence regarding the etiology of his current right ear hearing loss disorder.  Hearing loss is an internal disorder that is beyond his capacity for lay observation.  The etiology and development of his disorder cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking his disorder to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's pre-service right ear hearing loss disability was clearly and unmistakably not aggravated by active service that ended in 1966.  As such, a service connection finding for right ear hearing loss is unwarranted.  38 C.F.R. § 3.306.  

The Claim for Increased Rating

The Veteran claims entitlement to a compensable disability rating for service-connected left ear hearing loss.    

In the July 2006 rating decision on appeal, the RO granted service connection for the Veteran's left ear hearing loss.  The disorder has been rated as 0 percent disabling since April 26, 2006, the date of receipt of the Veteran's claim to service connection.  In this decision, the Board will consider whether a higher initial rating has been warranted from April 26, 2006.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

If impaired hearing is service connection in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85 (f).    

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Further, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 





	Analysis

The Veteran has been service-connected for left ear hearing loss since April 2006.  The disorder has been rated at 0 percent since then.  The Veteran has undergone four VA audiology examinations during the appeal period.  

In the first of the VA examinations, in September 2006, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
15
70
75
75
59

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the left ear.  

Applying the results to the Table VI chart results in level II hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.

Under the Table VIA chart, for exceptional patterns of hearing loss, the noted puretone threshold averages result in level IV hearing for the left ear which is then increased to Level V hearing.  This level still results in a 0 percent compensation evaluation under Table VII.  38 C.F.R. §§ 4.85, 4.86.  In short, these results do not merit a compensable evaluation.  

In the second VA examination, in July 2008, the VA examiner noted the following puretone thresholds, in decibels: 




Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
20
65
70
80
59

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 84 percent in the left ear.  

Applying the results to the Table VI chart result in level III hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level IV hearing for the left ear which, under Table VII, results in a 0 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the September 2006 VA audiometric test results, these results do not merit a compensable evaluation.    

In the third VA examination, in August 2010, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
25
65
70
80
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the left ear.  

Applying the results to the Table VI chart result in level IV hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level IV hearing for the left ear which, under Table VII, results in a 0 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA audiometric test results, these results do not merit a compensable evaluation.    

In the fourth VA examination, in December 2013, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
LEFT
30
70
75
80
64

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 76 percent in the left ear.  

Applying the results to the Table VI chart result in level IV hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level V hearing for the left ear which is then increased to Level VI hearing.  This level results in a 0 percent compensation evaluation under Table VII.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA audiometric test results, these results do not exceed the criteria for a 0 percent evaluation.    

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  This decision by no means diminishes the fact that the Veteran has service-connected hearing loss; however, for VA compensation purposes, such hearing loss must reach a prescribed level of severity before it is considered a compensable disability.  In this case, the Veteran's hearing loss has not reached that level.  The noncompensable rating is appropriate.

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.86, 4.87.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  In this case, the Veteran's disability has been evaluated based on these very exceptional patterns of hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for status post myocardial infarction with pacemaker and scar as 60 percent disabling; diabetic nephropathy evaluated as 60 percent disabling; peripheral vascular disease left lower extremity evaluated as 40 percent disabling; depression evaluated as 30 percent disabling; diabetes mellitus type II with erectile dysfunction evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity (sciatic nerve) evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity (sciatic nerve) evaluated as 20 percent disabling; peripheral neuropathy left lower extremity (femoral nerve) evaluated as 20 percent disabling; peripheral neuropathy right lower extremity (femoral nerve) evaluated as 20 percent disabling.  The Veteran has at no point during the current appeal indicated that his service-connected hearing loss results in further disability when looked at in combination with the other service-connected disorders.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's hearing loss disability.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Total Disability Based on Individual Unemployability (TDIU)

As a final matter, the Board notes that a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, in an August 2013 VA examination, the audiologist noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Board finds that this statement does not raise a TDIU.  In particular, it is recognized that all service-connected disabilities will impact ordinary activities by definition.  The rating schedule is built on the premise of the average impairment of earning capacity caused by various disabilities.  See 38 C.F.R. § 4.1.  The examiner did not indicate that the Veteran is precluded from substantial or all employment due to his hearing loss.  Rather, the examiner simply noted impairment.  Therefore, the Board finds that this statement does not raise the issue of TDIU.

Subsequent to this VA examination, in August 2014, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  On that application, he specifically listed his service-connected diabetes mellitus, ischemic heart disease, and lower limb neuropathy as the disabilities that prevent him from working.  Notably, he did not indicate that hearing loss was among the disabilities at fault.  The RO provided the Veteran with notice of how to substantiate the claim, and provided the Veteran with several examinations to determine whether he was unemployable due to service-connected disabilities.  In November 2014, the RO denied the claim.  The Veteran has not exercised his right to appeal that decision, and has until November 2015 to do so.  As he did not raise unemployability in the context of his increased rating claim for hearing loss, and further as the RO has adjudicated the issue of TDIU in the context of his very specific contention regarding the cause of such unemployability (diabetes mellitus, heart disease and neuropathy), while still considering all of his service-connected disabilities, the Board finds that TDIU has not been raised in the context of this appeal, and the Board has no jurisdiction over the matter.


ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to a compensable initial rating for left ear hearing loss is denied.  



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


